DETAILED ACTION
Claims 4-7 are pending before the Office for review.
In the response filed February 10, 2021:
Claims 5-6 were amended.Claim 1 was canceled.
No new matter is present.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Examiner previously applied the closest prior art of Ari to reject the subject matter of Applicant’s claimed invention. However Applicant’s amendment and arguments filed February 10, 2021 has overcome the rejection of record. In particular, Applicant’s independent claim 7 is distinct over the prior art because the prior art fails to teach or render obvious detecting a concentration of a processing liquid for processing a substrate and an atmospheric pressure; comparing a detected atmospheric pressure to a set atmospheric pressure; correcting a set concentration to a saturation concentration corresponding to a boiling point of the processing liquid at the detected atmospheric pressure when the detected atmospheric pressure falls outside the set atmospheric pressure; and boiling the processing liquid to a predetermined .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE P. DUCLAIR whose telephone number is (571)270-5502.  The examiner can normally be reached on 9-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G. Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/STEPHANIE P DUCLAIR/Primary Examiner, Art Unit 1713